Case 5:20-cv-00443-FB Document 19 Filed 06/08/21 Page 1 of 4
Case: 20-50664 Document: 00515891149 Page:1 Date Filed: 06/08/2021

FILED
JUN = 8 2021
Gnited States Court of Appeals cus us. paneer

WRETERN bIGTRIGT/ QF TEXAS
B é

 

T R
fo t th e Fitth Circutt United States Court of me . aaa
Fifth Circuit
FILED
No. 20-50664 June 8, 2021
Lyle W. Cayce
Clerk

DONALD LEMPAR,
Petitioner—Appellant,
versus

BosBY LUMPKIN, Director, Texas Department of Criminal Justice,
Correctional Institutions Division,

Respondent — Appellee.

 

Appeal from the United States District Court
for the Western District of Texas
USDC No. 5:20-CV-443- (2

 

ORDER:

Donald Lempar moves for a certificate of appealability (COA) from
the denial of his 28 U.S.C. § 2254 petition. Lempar was convicted of two
counts of aggravated sexual assault of a child and two counts of indecency
with a child by contact. The district court dismissed Lempar’s petition,
concluding that because Lempar has served his sentence and has since been
released, he could not satisfy § 2254’s requirement that he be “in custody
pursuant to the judgment of a State court.” Lempar argues that he satisfies
§ 2254’s custody requirement because he is required to register as a sex

offender in Texas.
Case 5:20-cv-00443-FB Document 19 Filed 06/08/21 Page 2 of 4
Case: 20-50664 Document: 00515891149 Page:2 Date Filed: 06/08/2021

No. 20-50664

To obtain a COA, Lempar must make a “substantial showing of the
denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). Because the district
court denied relief on procedural grounds, Lempar must demonstrate that
jurists of reason would find it debatable whether the district court was correct
in its procedural ruling and whether his motion states a valid claim of the
denial of a constitutional right. See Miller-El v. Cockrell, 537 U.S. 322, 327
(2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000). Lempar has not met
this standard.

This court has twice held that a petitioner’s “obligation to register as
a sex offender does not render him ‘in custody’ for purposes of a § 2254
challenge.” Sullivan »v. Stephens, 582 F. App’x 375 (5th Cir. 2014); Johnson
». Davis, 697 F. App’x 274, 275 (Sth Cir. 2017) (“The fact that Johnson is
required to register as a sex offender as a result of his 1976 convictions does
not mean that he is ‘in custody’ within the meaning of § 2254.”). And until
2019, every circuit to consider this issue reached the same conclusion. See
Hautzenroeder v. Dewine, 887 F.3d 737, 741 (6th Cir. 2018); Calhoun ». Att’y
Gen. of Colorado, 745 F.3d 1070, 1074 (10th Cir. 2014); Wilson v. Flaherty, 689
F.3d 332, 336-37 (4th Cir. 2012); Virsnieks ». Smith, 521 F.3d 707, 718 (7th
Cir. 2008); Williamson v. Gregoire, 151 F.3d 1180, 1183 (9th Cir. 1998).
Notably, the Fourth Circuit held that the fact the petitioner was subject to
Texas’s sex offender registration regime—the same one that Lempar is
subject to—did not render him “in custody.” Wilson, 689 F.3d at 336-39.

Lempar argues that a recent Third Circuit decision holding that
Pennsylvania’s sex offender registration regime satisfied § 2254’s custody
requirement means jurists of reason would find the district court’s
procedural ruling debatable. See Piasecki v. Ct. of Common Pleas, Bucks Cnty.,
917 F.3d 161, 163 (3rd Cir. 2019). Not so.
Case 5:20-cv-00443-FB Document 19 Filed 06/08/21 Page 3 of 4
Case: 20-50664 Document: 00515891149 Page:3 Date Filed: 06/08/2021

No. 20-50664

That’s for two reasons. First, to satisfy § 2254’s custody
requirement, a petitioner must be “in custody pursuant to the judgment of a
State court.” 28 U.S.C. § 2254(a) (emphasis added). Just because a
petitioner is subject to the collateral consequences of a conviction does not
mean the petitioner meets § 2254’s custody requirement. See Maleng ».
Cook, 490 U.S. 488, 492 (1989). In concluding that Pennsylvania’s sex
offender registration regime was imposed as part of the judgment, the Third
Circuit relied on court documents listing sex offender registration as part of
the sentence. Piasecki, 917 F.3d at 173. The sentencing documents in this
case, however, list only Lempar’s term of imprisonment; sex offender
registration was mentioned for the first time when Lempar filled out a pre-
release worksheet.

Second, the Third Circuit concluded that sex offender registration
was imposed pursuant to the judgment of a state court based on Pennsylvania
state court cases construing Pennsylvania’s sex offender registration regime
as punitive instead of remedial. Jd, at 173-74 (citing Commonwealth v. Muniz,
164 A.3d 1189, 1193 (Pa. 2017)). Both this court and Texas courts have
reached the opposite conclusion, holding that Texas’s sex offender
registration laws are remedial and not punitive. See Does 1-7 », Abbott, 945
F.3d 307, 314 (5th Cir. 2019) (holding that “[tJhere is no question that
[Texas’s sex offender registration regime] was not intended to be punitive”
and that its requirements “do not rise to the level of harshness to constitute
punishment.”); McCraw ». C.L, 525 S.W.3d 701, 707-08 (Tex. App.—
Beaumont 2017, pet. denied) (“[T]he Texas Court of Criminal Appeals has
expressly found that Texas’s sex offender registration laws are ‘civil and
remedial, and not criminal or punitive.’”) (quoting Rodriguez ». State, 93
S.W.3d 60, 68, 77-79 (Tex. Crim. App. 2002)).
Case 5:20-cv-00443-FB Document 19 Filed 06/08/21 Page 4 of 4
Case: 20-50664 Document: 00515891149 Page:4 Date Filed: 06/08/2021

No. 20-50664

*

Jurists of reason would not debate whether Lempar is “in custody
pursuant to the judgment of a State court.” 28 U.S.C. § 2254(a).
Accordingly, Lempar’s request for a COA is denied.

Eat

JAMEs C. Ho
United States Circuit Judge

 

 

 

 

 

 
